ACCEPTED
                                                                             03-17-00756-CV
                                                                                   21551913
                                                                   THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                            1/2/2018 1:08 PM
                                                                           JEFFREY D. KYLE
                            No. 03-17-00756-CV                                        CLERK
        __________________________________________________________

               IN THE COURT OF APPEALS FOR THE THIRD FILED IN
                                                      3rd COURT OF APPEALS
                           DISTRICT OF TEXAS              AUSTIN, TEXAS
        __________________________________________________________
                                                      1/2/2018 1:08:32 PM
                                                       JEFFREY D. KYLE
          IN RE BOBBY WAYNE MCKISSACK,      INDIVIDUALLY ANDClerk
                                                               AS
       CO-AGENT AND ATTORNEY IN FACT FOR JOE ANN MCKISSACK
          AND BOBBY WILSON MCKISSACK, AND ERIC MCKISSACK,
         INDIVIDUALLY AND AS CO-AGENT AND ATTORNEY IN FACT
        FOR JOE ANN MCKISSACK AND BOBBY WILSON MCKISSACK,
                                 Relators
       __________________________________________________________

                          Mandamus Originating From
                     274 District Court, Comal County, Texas
                            Cause No. C2017-1496C
                 Honorable Gary L. Steel, District Judge Presiding
        __________________________________________________________

AMENDED REAL PARTY IN INTEREST’S MOTION TO EXTEND TIME TO FILE
                            RESPONSE
    __________________________________________________________




JONES SULLIVAN PLLC

By
Charles Sullivan
Texas Bar No. 24049421
308 Campbell Drive
Canyon Lake, Texas 78133
(830) 899-3259 Phone
(210) 579-6448 Fax
csullivan@jonessullivan.com
Attorney for Real Party in Interest
             REAL PARTY IN INTEREST’S MOTION TO EXTEND TIME

                                 TO FILE RESPONSE

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Stephen Miller McKissack, Real Party in Interest, in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file response to Relators’ Petition for Writ of Mandamus, and for good cause

shows the following:

        1.     Relators filed a Petition for Writ of Mandamus on November 14,

2017.

        2.     The case below was styled the STEPHEN MILLER MCKISSACK v ,

BOBBY WAYNE MCKISSACK, INDIVIDUALLY AND AS CO-AGENT AND

ATTORNEY IN FACT FOR JOE ANN MCKISSACK AND BOBBY WAYNE

MCKISSACK, AND ERIC MCKISSACK, INDIVIDUALLY AND AS CO-

AGENT AND ATTORNEY IN FACT FOR JOE ANNE MCKISSACK AND

BOBBY WAYNE MCKISSACK and numbered C2017-1496C.

        3.     Relator has filed a Petition for Mandamus arguing that Respondent

abused his discretion and improperly granted Real Party in Interest’s Application

for Temporary Restraining Order and Anti-Suit Injunction on October 18, 2017.

        4.     Realtor filed their Petition on November 14, 2017.


No. 03-17-00756-CV, In Re Bobby Wayne McKissack, et. al., Real Party in Interest Motion to
Extend Time to File Response
        5.    The Court requested a response be filed by Real Party in Interest by

December 1, 2017.

6.      Relator did E-File their Petition with the Court pursuant to Tex. R. App. P.

9.2(c)(1), however, Relator did NOT electronically serve a copy upon counsel for

Real Party in Interest as required by Tex. R. App. P. 9.5(b)(1). Counsel for Real

Party in Interest’s email address is on file with the electronic filing manager.

Failure to electronically serve counsel contributed to this late motion and response.

        7.    If a document is untimely due to a technical failure or a system

outage, the filing party may seek appropriate relief from the court. Tex. R. App. P.

9.2(c)(5).

        8.    Real Party in Interest requests an extension of time of 45 days from

the original due date, being 18 days from the present date, id est, January 15, 2017.

        9.     Real Party in Interest has not previously requested any extension of

time.

        10.   This Motion is not made for not made for purposes of delay, but so

that justice may be done, and is accompanied by an Affidavit attached hereto and

incorporated by reference.

        WHEREFORE, PREMISES CONSIDERED, Real Party in Interest prays

that this Court grant this Real Party in Interest Motion to Extend Time to File


No. 03-17-00756-CV, In Re Bobby Wayne McKissack, et. al., Real Party in Interest Motion to
Extend Time to File Response
Response, and for such other and further relief as the Court may deem appropriate.


                                                  Respectfully submitted,



                                                  _____________________________
                                                  Charles W. Sullivan
                                                  Texas Bar No. 24049421
                                                  JONES SULLIVAN PLLC
                                                  308 Campbell Drive
                                                  Canyon Lake, TX 78133
                                                  (830) 899-3259 Phone
                                                  (210) 579-6448 Fax
                                                  csullivan@jonessullivan.com

                        CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties
which are listed below about the merits of this motion with the following results:

       Robert B. Wagstaff
       McMahon Surovik Suttle, P.C.
       P.O. Box 3679
       Abilene, TX 79604
       (325) 676-9183 Telephone
       (325) 676-8836 Facsimile
       rwagstaff@mcmahonlawtx.com
       Attorney for Relator

       Attorney for Relator does not oppose Real Party in Interest’s motion.




No. 03-17-00756-CV, In Re Bobby Wayne McKissack, et. al., Real Party in Interest Motion to
Extend Time to File Response
Pursuant to Texas Code of Judicial Conduct Canon 3(B)(8), I have not conferred
with the Respondent trial judge.



                                                 ________________________
                                                 Charles Sullivan

                                                 January 2, 2017


                           CERTIFICATE OF SERVICE

       I, Charles Sullivan, attorney for Stephen Miller McKissack, Real Party in
Interest, hereby certify that a true and correct copy of this Motion has been
delivered to those attorney’s of record listed below in this matter:

       Robert B. Wagstaff
       McMahon Surovik Suttle, P.C.
       P.O. Box 3679
       Abilene, TX 79604
       (325) 676-9183 Telephone
       (325) 676-8836 Facsimile
       rwagstaff@mcmahonlawtx.com
       Attorney for Relator

     By electronically sending it through efile.txcourts.gov service, this 2nd of
December, 2017.




No. 03-17-00756-CV, In Re Bobby Wayne McKissack, et. al., Real Party in Interest Motion to
Extend Time to File Response
       The Honorable Gary L. Steel
       Judge, 274 th District Court of Comal County
       Comal County Courthouse
       150 N. Seguin Ave.
       New Braunfels, TX 78130
       (830) 221-1270 Telephone
       (830) 608-2030 Facsimile

       By sending via facsimile, on the 29th day of December, 2017.




                                                 ____________________________
                                                 Charles Sullivan




No. 03-17-00756-CV, In Re Bobby Wayne McKissack, et. al., Real Party in Interest Motion to
Extend Time to File Response